SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”), dated as of January 24, 2008 and
effective as of December 30, 2007, is by and among APAC CUSTOMER SERVICES, INC.,
an Illinois corporation (“Borrower”), ATALAYA FUNDING II, LP (“Lender”), and
ATALAYA ADMINISTRATIVE LLC, as agent for the Lender (“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Second Lien Loan and Security Agreement dated as of
January 31, 2007, as amended by that certain First Amendment dated as of
June 29, 2007 (the “Existing Loan Agreement”) among Borrower, Lender and Agent,
a term loan of $15,000,000 was made to Borrower; and

WHEREAS, the parties hereto have agreed to amend the Existing Loan Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:

PART I

DEFINITIONS

SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

“Amended Loan Agreement” means the Existing Loan Agreement as amended hereby.

“Second Amendment Effective Date” means December 30, 2007.

SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Loan Agreement.

PART II

AMENDMENTS TO EXISTING LOAN AGREEMENT

SUBPART 2.1. Amendment to Definition to Applicable Margin. The definition of
Applicable Margin in Section 1 of the Existing Loan Agreement is amended in its
entirety so that such definition now reads as follows:

“Applicable Margin” shall mean the Applicable Margin set forth below based on
EBITDA for the 12-fiscal month period ending on the last day of each fiscal
quarter.

                  LEVEL   EBITDA   APPLICABLE MARGIN
I
    > $15,000,000       7.75 %
 
               
II
    = $15,000,000       8.75 %
 
               

As of the Second Amendment Effective Date, the Applicable Margin shall be set at
the applicable Level II and shall remain in effect until delivery to Agent of
Borrower’s compliance certificate in respect of the audited annual financial
statements for the Fiscal Year ended on or about December 31, 2007, 10 Business
Days after which delivery the Applicable Margin will be adjusted based on the
EBITDA for the 12-fiscal month period ending on the last day of such fiscal
month. Thereafter, the Applicable Margin shall be adjusted to the extent
applicable with respect to the compliance certificate delivered with respect to
the last fiscal month of each fiscal quarter of Borrower. Each such change shall
take effect 10 Business Days after delivery of such compliance certificate. If
Borrower fails to deliver the compliance certificate within the time period
required by this Agreement, the Applicable Margin shall conclusively be presumed
to equal the applicable Level II from the date such compliance certificate was
required to be delivered until 10 Business Days after delivery of such
compliance certificate.

SUBPART 2.2. Amendment to Definition to Applicable Margin. The definition of
EBITDA in Section 1 of the Existing Loan Agreement is amended in its entirety so
that such definition now reads as follows:

“EBITDA” shall mean, with respect to any period, Borrower’s and its
Subsidiaries’ net income for such period, plus the sum (without duplication) of
all amounts deducted in arriving at such net income amount in respect of
(i) interest expense for such period, (ii) federal, state and local income taxes
for such period, (iii) amounts properly charged for depreciation of fixed assets
and amortization of intangible assets (including, without limitation, goodwill,
deferred expenses and organization costs ) for such period, (iv) all cash and
non-cash restructuring charges incurred during the period from July 1, 2005
through December 31, 2006 and not to exceed $10,000,000 including those in
connection with the Restructuring, (v) the write down of goodwill in the quarter
ending September 30, 2005 in an amount not to exceed $11,000,000, (vi) with
respect to the period beginning after December 31, 2006 and ending on
December 28, 2008, cash and non-cash restructuring charges incurred during such
period not to exceed $2,500,000 in any Fiscal Year, (vii) non-cash charges
related to the expensing of options for Borrower’s common stock incurred during
such period and (viii) non-cash asset impairment charges incurred during such
period, all on a consolidated basis.

SUBPART 2.3. Amendment to Section 10. The second sentence of Section 10 is
amended in its entirety so that such sentence now reads as follows:

If, during the term of this Agreement, Borrower optionally prepays all or any
portion of the Term Loan, Borrower, agrees to pay to Agent, for the benefit of
Lender, as a prepayment fee, in addition to the payment of all other
Liabilities, an amount equal to: (i) if such prepayment occurs in full prior to
July 1, 2008, two percent (2.0%) of the principal amount of the Term Loan so
prepaid; (ii) if such prepayment occurs in part prior to July 1, 2008 (A) up to
a principal amount of $5,000,000 of the Term Loan so prepaid, three percent (3%)
of any such amount and (B) any principal amount prepaid greater than $5,000,000
but less than the full amount of the Term Loan so prepaid, the greater of
(x) the amount of interest that would have accrued on the portion of the Term
Loan so prepaid from prepayment, at the applicable rate hereunder as of the date
of such prepayment, if such portion of the Term Loan remained outstanding
through June 29, 2009 and (y) two percent (2.0%) of the principal amount of the
Term Loan so prepaid; provided, however, if the aggregate amount of all partial
prepayments made prior to July 1, 2008 is sufficient to prepay the principal
amount of the Term Loan in full prior to such date (the date of such aggregate
prepayment in full, the “Prepayment in Full Date”), then, within ten
(10) Business Days of the Prepayment in Full Date, Agent (on behalf of Lender)
shall pay to Borrower an amount equal to (1) the aggregate amount of all
prepayment fees actually paid to Administrative Agent (for the benefit of
Lender) minus (2) two percent (2.0%) of the aggregate principal amount of the
Term Loan so prepaid; (iii) if such prepayment occurs on or after July 1, 2008,
but on or prior to June 29, 2009, the greater of (x) the amount of interest that
would have accrued on the portion of the Term Loan so prepaid from prepayment,
at the applicable rate hereunder as of the date of such prepayment, if such
portion of the Term Loan remained outstanding through June 29, 2009 and (y) two
percent (2.0%) of the principal amount of the Term Loan so prepaid; (iv) if such
prepayment occurs after June 29, 2009, but before June 29, 2010, one percent
(1.0%) of the principal amount of the Term Loan so prepaid; or (v) $0 if such
prepayment occurs on or after June 29, 2010.

Amendment to Section 14(a). FINANCIAL COVENANTS.

Until payment and satisfaction in full of all Liabilities and the termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of Borrower’s financial covenants hereunder in any
specific instance, Borrower shall maintain and keep in full force and effect
each of the financial covenants set forth below:

(a) Maximum Restructuring Cash Disbursements.

Borrower shall not make cash disbursements in respect of restructuring charges
accrued on or after July 1, 2005 (including, as applicable and without
limitation, with respect to the Restructuring Plan) in excess of (i) $4,500,000
in the aggregate for the Fiscal Year ending on or about December 31, 2007 and
(ii) the sum of (x) $1,500,000 plus (y) an amount, not to exceed $1,000,000,
equal to $4,500,000 minus the amount of cash disbursements actually made in
respect of such restructuring charges for the Fiscal Year ending on or about
December 31, 2007, in the aggregate for the Fiscal Year ending on or about
December 31, 2008.

(b) Fixed Charge Coverage.

Subject to adjustment pursuant to Section 14(e) below, Borrower shall not permit
the ratio of its EBITDA to Fixed Charges for any period set forth below to be
less than the amount set forth below for such period:

      Period   Amount
Twelve consecutive fiscal months ending on or about December 31,
2007
 
1.10 to 1.0
Twelve consecutive fiscal months ending on or about January 31,
2008
 
1.10 to 1.0
Twelve consecutive fiscal months ending on or about February 29,
2008
 
1.10 to 1.0
Twelve consecutive fiscal months ending on or about March 31, 2008
  1.10 to 1.0
Twelve consecutive fiscal months ending on or about April 30, 2008
  1.00 to 1.0
Twelve consecutive fiscal months ending on or about May 31, 2008
  1.00 to 1.0
Twelve consecutive fiscal months ending on or about June 30, 2008
  1.00 to 1.0
Twelve consecutive fiscal months ending on or about July 31, 2008
  1.00 to 1.0
Twelve consecutive fiscal months ending on or about August 31,
2008
 
1.00 to 1.0
Twelve consecutive fiscal months ending on or about September 30,
2008
 
1.00 to 1.0
Twelve consecutive fiscal months ending on or about October 31,
2008
 
1.00 to 1.0
Twelve consecutive fiscal months ending on or about November 30,
2008
 
1.00 to 1.0
Twelve consecutive fiscal months ending on or about December 31,
2008
 
1.10 to 1.0
Twelve consecutive fiscal months ending on or about January 31,
2009
 
1.10 to 1.0
Twelve consecutive fiscal months ending on or about February 28,
2009
 
1.10 to 1.0
Twelve consecutive fiscal months ending on or about March 31, 2009
  1.10 to 1.0
Twelve consecutive fiscal months ending on or about April 30, 2009
  1.15 to 1.0
Twelve consecutive fiscal months ending on or about May 31, 2009
  1.15 to 1.0
Twelve consecutive fiscal months ending on or about June 30, 2009
  1.15 to 1.0
Twelve consecutive fiscal months ending on or about July 31, 2009
  1.20 to 1.0
Twelve consecutive fiscal months ending on or about August 31,
2009
 
1.20 to 1.0
Twelve consecutive fiscal months ending on or about September 30,
2009
 
1.20 to 1.0
Twelve consecutive fiscal months ending on or about October 31,
2009
 
1.25 to 1.0
Twelve consecutive fiscal months ending on or about November 30,
2009
 
1.25 to 1.0
Each period of twelve consecutive fiscal months thereafter,
commencing with the twelve consecutive fiscal months ending on or
about December 31, 2009
 

1.25 to 1.0

(c) EBITDA.

Borrower shall not permit EBITDA for the specified periods below to be less than
the corresponding specified amount for such period:

          Period   Amount
Twelve consecutive fiscal months ending on or about December 31,
2007
 
$8,250,000
Twelve consecutive fiscal months ending on or about January 31,
2008
 
$7,900,000
Twelve consecutive fiscal months ending on or about February 29,
2008
 
$8,275,000
Twelve consecutive fiscal months ending on or about March 31, 2008
  $ 8,050,000  
Twelve consecutive fiscal months ending on or about April 30, 2008
  $ 8,700,000  
Twelve consecutive fiscal months ending on or about May 31, 2008
  $ 9,500,000  
Twelve consecutive fiscal months ending on or about June 30, 2008
  $ 9,500,000  
Twelve consecutive fiscal months ending on or about July 31, 2008
  $ 9,750,000  
Twelve consecutive fiscal months ending on or about August 31,
2008
 
$10,500,000
Twelve consecutive fiscal months ending on or about September 30,
2008
 
$11,475,000
Twelve consecutive fiscal months ending on or about October 31,
2008
 
$12,500,000
Twelve consecutive fiscal months ending on or about November 30,
2008
 
$13,500,000
Twelve consecutive fiscal months ending on or about December 31,
2008
 
$14,000,000
Twelve consecutive fiscal months ending on or about January 31,
2009
 
$14,250,000
Twelve consecutive fiscal months ending on or about February 28,
2009
 
$14,500,000
Twelve consecutive fiscal months ending on or about March 31, 2009
  $ 14,750,000  
Twelve consecutive fiscal months ending on or about April 30, 2009
  $ 15,000,000  
Twelve consecutive fiscal months ending on or about May 31, 2009
  $ 15,250,000  
Twelve consecutive fiscal months ending on or about June 30, 2009
  $ 15,500,000  
Twelve consecutive fiscal months ending on or about July 31, 2009
  $ 15,750,000  
Twelve consecutive fiscal months ending on or about August 31,
2009
 
$16,000,000
Twelve consecutive fiscal months ending on or about September 30,
2009
 
$16,500,000
Twelve consecutive fiscal months ending on or about October 31,
2009
 
$17,000,000
Twelve consecutive fiscal months ending on or about November 30,
2009
 
$17,500,000
Each period of twelve consecutive fiscal months thereafter,
commencing with the twelve consecutive fiscal months ending on or
about December 31, 2009
 

$18,000,000

(d) Leverage.

Borrower shall not permit the ratio of its aggregate indebtedness for borrowed
money (including capitalized leases) as of the last day of each fiscal month
ending on or about each date set forth below, to EBITDA for the period of twelve
(12) consecutive fiscal months ending on the last date of such fiscal month, to
exceed the ratio set forth below for the fiscal month ending on or about the
corresponding date set forth below:

      On or about the following Dates   Ratio
December 31, 2007
  3.75 to 1.0
January 31, 2008
  4.25 to 1.0
February 29, 2008
  4.05 to 1.0
March 31, 2008
  3.75 to 1.0
April 30, 2008
  3.75 to 1.0
May 31, 2008
  3.50 to 1.0
June 30, 2008
  3.50 to 1.0
July 31, 2008
  3.50 to 1.0
August 31, 2008
  3.25 to 1.0
September 30, 2008
  2.75 to 1.0
October 31, 2008
  2.75 to 1.0
November 30, 2008
  2.50 to 1.0
December 31, 2008 and the last day of each fiscal month thereafter
  2.50 to 1.0

(e) Capital Expenditures.

Borrower shall not permit the aggregate amount of all Capital Expenditures made
by Borrower and its Subsidiaries to exceed (i) $4,000,000 during the first two
fiscal quarters of any Fiscal Year and (ii) $7,000,000 in any Fiscal Year;
provided that, commencing with the period of twelve consecutive fiscal months
ending on or about June 30, 2008, and continuing thereafter as of the last day
of each fiscal month for the twelve consecutive fiscal months then ending, if
the ratio of its EBITDA to Fixed Charges for any period of calculation specified
in Section 14(b) exceeds 1.10 to 1.0 (as evidenced in the compliance certificate
delivered with respect to the last month of such period), the amount of Capital
Expenditures permitted to be made by Borrower and its Subsidiaries pursuant to
this clause (ii) for such Fiscal Year shall, at the request of Borrower, be
increased by an amount equal to the product of such excess times EBITDA for such
calculation period. For the avoidance of doubt and as an example only, should
Borrower achieve a ratio of EBITDA to Fixed Charges of 1.15 to 1.00 for the
period of twelve consecutive fiscal months ending on or about June 30, 2008 with
EBITDA for the immediately preceding 12 fiscal month period equal to
$10,000,000, Borrower may, at its request, increase the amount of Capital
Expenditures permitted to be made by Borrower and its Subsidiaries pursuant to
clause (ii) of this Section 14(e) for the Fiscal Year ending on or about
December 31, 2008 by $500,000. Notwithstanding the foregoing adjustment
provision, (i) in no event shall aggregate Capital Expenditures made by Borrower
and its Subsidiaries exceed $8,250,000 in any Fiscal Year, and (ii) during any
period in which Borrower elects to increase Capital Expenditures pursuant to
this Section 14(e), Borrower shall not permit the ratio of its EBITDA to Fixed
Charges for any applicable calculation period to be less than 1.10 to 1.0,
notwithstanding any less restrictive provision of Section 14(b) to the contrary.

PART III

CONDITIONS TO EFFECTIVENESS OF PART II

SUBPART 3.1. Second Amendment Effective Date. This Amendment shall be and become
effective as of the date hereof when all of the conditions set forth in this
Part III shall have been satisfied (the “Second Amendment Effective Date”) (it
being understood and agreed that the remainder of this Amendment shall be
effective upon the execution and delivery hereof by the parties hereto), and
after the Second Amendment Effective Date this Amendment shall be known, and may
be referred to, as the “Second Amendment.”

SUBPART 3.2. Execution of Counterparts of Documents. The Agent shall have
received fully executed counterparts of this Amendment.

SUBPART 3.3. Warrant. The Lender shall have received a fully executed copy of a
warrant in favor of Atalaya Funding LLC and its permitted successors and assigns
to purchase shares of common stock of Borrower in form and substance acceptable
to Lender (the “Warrant”). Notwithstanding Section 13(d) of the Existing Loan
Agreement to the contrary, the Agent and Lender acknowledge and consent to the
execution and delivery of the Warrant by the Borrower.

SUBPART 3.4. Fees and Expenses. Borrower shall have paid all fees and expenses
(including attorneys fees) of the Agent and the Lender in connection with this
Amendment including without limitation (i) the expenses incurred in connection
with the drafting, reviewing, execution and delivery of this Amendment and
(ii) certain travel expenses of the Agent in the amount of $1,242.56.

PART IV

MISCELLANEOUS

SUBPART 4.1. Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 4.2. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Existing Loan Agreement (including without limitation the Schedules thereto)
to the “Agreement”, and all references in the Other Agreements to the “Loan
Agreement”, shall be deemed to refer to the Amended Loan Agreement.

SUBPART 4.3. Fee. Borrower hereby covenants and agrees to pay to Agent, within
one (1) Business Day of the date hereof, a fee in respect of the transactions
contemplated hereby in the amount of $138,000.

SUBPART 4.4. Representations and Warranties of Borrower. Borrower hereby
represents and warrants that (a) the representations and warranties contained in
Section 11 of the Existing Loan Agreement (after giving effect to the amendments
contained herein) are correct in all material respects on and as of the date
hereof as though made on and as of such date and (b) no Default or Event of
Default exists under the Existing Loan Agreement (after giving effect to the
amendments contained herein) on and as of the date hereof. Without limitation of
the preceding sentence, Borrower hereby expressly re-affirms the validity,
effectiveness and enforceability of each Other Agreement to which it is a party
(in each case, as the same may be modified by the terms of this Amendment).

SUBPART 4.5. Counterparts. This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

SUBPART 4.6. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Remainder of page intentionally blank. Signature page follows.

1

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

      BORROWER:   APAC CUSTOMER SERVICES, INC.
 
  By:/s/ George H. Hepburn
 
   



    Title: Senior Vice President and Chief Financial
Officer

      AGENT:   ATALAYA ADMINISTRATIVE LLC
as Agent
 

 
  By: /s/Ivan Q. Zinn
 
   
 
  Title:
 
   
LENDER:
  ATALAYA FUNDING II LP,
 
 

as a Lender
 

 
  By: /s/ Ivan Q. Zinn
 
   
 
  Title:
 
   

2